Title: General Orders, 16 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Tuesday June 16th 1778.
                        Parole ConnecticuttC. Signs Cambridge Coventry—
                        
                    
                    In Congress June 9th 1778.
                    Whereas doubts have arisen as to the sum which shall be paid for the Rations which may be now due and owing to the Officers in the service  of these States and also as to the Vouchers for drawing the same, by reason whereof the Intentions of Congress with respect to such Officers are frustrated.
                    Resolved, That the value of the rations due since the first day of last January ’till the first instant be estimated at one third of a dollar & that the Officers do present their Accounts to the Pay Master General or Deputy-Pay-Master Genl who shall adjust and Pay the same; Provided always that the said Officers shall make Oath to their Accounts respectively, which Oaths the said Pay-Masters are hereby empowered and directed to administer and transmit the said Accounts with the Reciepts thereon to the Treasury.
                    The Court of Enquiry appointed to inquire into the Conduct of Major Williams at the Battle of Germantown are desired to revise their Proceedings and to require the Attendance of Brigadier Genl Wayne and Colonel Walter Stewart to give Evidence relative to such Parts of Major Williams’s Conduct as came within their knowledge.
                    All non Commissioned Officers and soldiers transfer’d to the Corps of Invalids are to be sent to Colonel Nichola’s quarters at Pauling’s Ford with Certificates from their Commanding Officers of what wages are due to them the first of this month—at which time the date of transference is to take place.
                    Captain Archibald Anderson of the second Maryland Regiment is appointed Brigade Inspector to the 2nd Maryland Brigade and is to be accordingly respected.
                    A Court of Enquiry whereof Coll Cortlandt is appointed President to sit tomorrow morning, nine ôClock at the President’s Quarters to take into Consideration and report upon a Complaint exhibited by Capt. Jarvis against Colonel Jackson Commandant at the Gulph—Lieutt Coll North, Major Porter and a Captain from Muhlenberg’s and Paterson’s Brigades to assemble as Members—All Person’s concernd will attend.
                    The Quarter Masters of the several Regiments wanting Arms are to apply immediately to the Commissary of Military Stores at the Park where they will receive them agreeable to the last returns made, which are lodged with him.
                    The Colonels and Commanding Officers of Regiments in the Virginia Line are to have exact & accurate Returns made out of the soldiers in their respective Corps now in Camp, specifying their Names and the time of their Inlistments who reinlisted to serve for three years or during the War after their former time of service expired; which are to be lodged with the Brigadiers in that line and returned by them to Head-Quarters, after examining and certifying the same, to the end that the men may be paid the additional bounty of twenty dollars granted by the State, and transmitted to the Commander in Chief: The Returns  of the men inlisted in the Virginia Regiments in the Brigade late Weedon’s are to be made to General Muhlenberg.
                